Detailed Action
1. This Office Action is submitted in response to the Amendment filed 7-13-2021, wherein claims 1-15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 7-13-2021 have been fully considered and they are persuasive, thus the rejection in the office action mailed 4-13-2021 is hereby withdrawn. 

			Allowable Subject Matter

3. Claims 1-15 are allowed

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
4.The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work, USPN 10,236,156, which teaches the claimed source conversion unit in a charged particle beam system, wherein the source conversion unit comprises a micro-structure deflector array including a plurality of multipole structures, including first and second multipole structures, except that the independent claims of USPN 10,263,156 lacks the following improvement; where the first and second groups of multipole structures have different first and second sets of radial shifts from the central axis of the array.
Although the prior art also discloses using an array of multipole deflectrors, there is no motivation to combine these or any prior art references with USPN 10,236,156 in order to obtain 
	5. Claims 1 and 14 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the source conversion unit in a charged particle beam system described above that includes a plurality of multipole structures, comprising; a first group of multipole structures of the plurality of multipole structures, the first group of multipole structures having a first set of radial shifts from a central axis of the array, wherein each multipole structure of the first group comprises a same number of pole electrodes; and a second group of multipole structures of the plurality of multipole structures, the second group of multipole structures having a second set of radial shifts from the central axis of the array, wherein each multipole structure of the second group comprises a same number of pole electrodes, wherein the first set of radial shifts is different from the second set of radial shifts, wherein a multipole structure of the first group comprises a greater number of pole electrodes than a multipole structure of the second group, and wherein each of the first group and the second group comprises one or more multipole structures., as described at [0055] of the applicants published  specification.
	7. Claims 2-13 and 15 are allowed by virtue of their dependency upon allowed claims 1 and 14.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
August 31, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881